Name: Council Directive 84/140/EEC of 5 March 1984 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC in relation to agricultural structures
 Type: Directive
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy; NA
 Date Published: 1984-03-15

 Avis juridique important|31984L0140Council Directive 84/140/EEC of 5 March 1984 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC in relation to agricultural structures Official Journal L 072 , 15/03/1984 P. 0024 - 0025*****COUNCIL DIRECTIVE of 5 March 1984 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC in relation to agricultural structures (84/140/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 16 of Directive 72/159/EEC of 17 April 1972 on the modernization of farms (3), Article 7 of Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (4) and Article 9 of Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (5), all three Directives as last amended by Directive 82/436/EEC (6), provide for the estimated time required for carrying out the common measures referred to in those Directives to run until 31 December 1983; Whereas, on 10 October 1983, the Commission sent the Council proposals for improving the efficiency of agricultural structures, designed to replace the measures referred to in the abovementioned Directives; Whereas, in accordance with Article 6 (2) (c) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (7), as last amended by Regulation (EEC) No 3509/80 (8), the target date for completing these common measures should be deferred to 30 June 1984 in order to ensure the necessary continuity until the proposed measures are applicable, with account being taken of some aspects of these proposed measures, in particular with regard to Community financing, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 January 1984: 1. Article 16 (1) of Directive 72/159/EEC is replaced by the following: '1. The estimated time required for carrying out the common measures shall run until 30 June 1984.' 2. The first subparagraph of Article 7 (1) of Directive 72/160/EEC is replaced by the following: '1. The estimated time required for carrying out the common measures shall run until 30 June 1984.' 3. Article 9 (1) of Directive 72/161/EEC is replaced by the following: '1. The estimated time required for carrying out the common measures shall run until 30 June 1984.' Article 2 The expenditure incurred by Member States for aid for the realization of farm improvement plans, granted from 1 January to 29 February 1984, in accordance with Article 8 of Directive 72/159/EEC or Article 9 (1) of Directive 75/268/EEC, shall be eligible under the EAGGF Guidance Section, under the conditions referred to in Article 19 of Directive 72/159/EEC or in Article 15 of Directive 75/268/EEC. Article 3 The expenditure incurred by Member States for the grant of aid for the realization of farm improvement plans granted after 29 February 1984 shall be eligible under the EAGGF Guidance Section, if the nature and allocation criteria thereof comply with those adopted by the Council in the future Regulation concerning the improvement of agricultural structures for plans for materially improving holdings. Article 4 This Directive is addressed to the Member States. Done at Brussels, 5 March 1984. For the Council The President M. ROCARD (1) OJ No C 18, 25. 1. 1984, p. 5. (2) Opinion delivered on 23 February 1984 (not yet published in the Official Journal). (3) OJ No L 96, 23. 4. 1972, p. 1. (4) OJ No L 96, 23. 4. 1972, p. 9. (5) OJ No L 96, 23. 4. 1972, p. 15. (6) OJ No L 193, 3. 7. 1982, p. 37. (7) OJ No L 94, 28. 4. 1970, p. 13. (8) OJ No L 367, 31. 12. 1980, p. 87.